Citation Nr: 0023270	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June 17, 1996, for 
a 30 percent evaluation for discoid lupus erythematosus with 
dermatitis of the face and forearms and hair loss of the 
scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1966 to November 
1970 and from October 1979 to October 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted a 30 percent evaluation for 
discoid lupus erythematosus with dermatitis of the face and 
forearms and hair loss of the scalp, effective June 17, 1996.


REMAND

By a March 1972 rating decision service connection was 
granted, in pertinent part, for chronic dermatitis, 
polymorphous, light eruption, face, and a 10 percent rating 
was assigned.  In August 1982, after the veteran had 
completed another tour of active duty from October 1979 to 
October 1981, the RO recharacterized the disability as 
dermatitis of the face and arms and rated it as zero percent 
disabling from October 25, 1981  

On March 7, 1989, the RO received the veteran's claim for an 
increased rating for dermatitis of the face and forearms and 
for service connection for loss of hair.  In November 1989, 
the veteran underwent a VA examination, which resulted in a 
diagnosis of residual of burn, chemical burn, and alopecia 
areata and seborrheic dermatitis and extensive sun damage.  
By a December 1989 rating decision, the claims of service 
connection for hair loss and a compensable disability rating 
for dermatitis of the face and forearms were denied.  The 
veteran was informed of that rating decision in January 1990 
and did not appeal. 

On June 17, 1996, the RO received a claim for service 
connection for discoid lupus erythematosus, along with a 
claim for an increased rating for dermatitis.  In a December 
1996 rating decision, service connection was granted for 
discoid lupus erythematosus and a 10 percent disability 
rating was assigned for discoid lupus erythematosus with 
dermatitis of the face and forearms, effective June 17, 1996.  
Although the veteran had a hearing in April 1997 on the issue 
of an increased rating for that disability and submitted 
additional evidence, he did not file a written notice of 
disagreement with the December 1996 rating decision.  

In the April 1997 rating decision, service connection was 
granted for hair loss of the scalp and a 30 percent 
evaluation was assigned for discoid lupus erythematosus, with 
dermatitis of the face and forearms and hair loss of the 
scalp, effective June 17, 1996.  The veteran was notified of 
that decision on May 12, 1997.  In an August 13, 1997, 
memorandum, the representative noted that the 30 percent 
disability rating had been granted, but that the effective 
date should have been March 7, 1989, on the basis of evidence 
at the time of the November 1989 VA examination.  The 
representative requested application of 38 C.F.R. § 3.105(a).  
This memorandum is a notice of disagreement with the April 
1997 rating decision as to the issue of the effective date 
assigned for the 30 percent evaluation for discoid lupus 
erythematosus with dermatitis of the face and forearms and 
hair loss of the scalp.  Accordingly, the April 1997 rating 
decision is not final.  See 38 C.F.R. §§ 20.302, 20.1103 
(1996). 

In a March 1998 rating decision, the RO addressed the issue 
of whether the assignment of 30 percent from June 17, 1996 
was clearly and unmistakable erroneous and determined that 
there had been no clear and unmistakable error in the April 
1997 rating decision.  It was also noted that the date of 
claim was August 13, 1997, the date of the representative's 
memorandum.  In a July 1998 memorandum, the representative 
expressed disagreement with the March 1998 rating decision.  
The RO issued a statement of the case in August 1998, in 
which it was concluded that there was no clear and 
unmistakable error in the April 1997 rating decision.  
However, as an appeal was taken from the April 1997 rating 
decision it is not final and it can be revised without a 
showing a error. 

In a June 1999 statement, the representative argued that 
reasonable minds could only conclude that the veteran's 
disability was more than 10 percent disabling in 1989 and 
that the RO used its own medical opinion in the December 1989 
rating decision when it found no causal relationship between 
the veteran's hair loss and his service-connected dermatitis.  
In November 1999, the representative noted that the findings 
on the November 1989 VA examination warranted a compensable 
rating.  Thus, the representative appears to be arguing error 
in the December 1989 rating decision.  

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on a claim for 
increase will be the date of the receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(1999).  In cases of error in a prior decision, the effective 
date will be the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the date of the reversed decision.  38 C.F.R. § 3.400(k) 
(1999).

If the veteran is arguing clear and unmistakable error in the 
December 1989 rating decision, that issue would be 
inextricably intertwined with the issue of an earlier 
effective date for the assignment of the 30 percent 
disability rating.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, this matter has to be clarified.

In light of the above, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
his representative and ask them to 
clarify whether they are claiming that 
there was clear and unmistakable error 
(CUE) in the December 1989 rating 
decision based on the evidence then of 
record and the law and regulations then 
in effect, and if so, to state with 
specificity the claimed error of fact or 
law.  It should be noted that simply to 
claim CUE on the basis that previous 
adjudications improperly weighed and 
evaluated the evidence can never rise to 
the stringent definition of CUE.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993)

3.  If it is determined that the veteran 
and his representative have raised CUE in 
the December 1989 rating decision, the RO 
should adjudicate that issue.  If the RO 
determines that there was no CUE in the 
December 1989 rating decision, the 
veteran must be notified of the need to 
file a notice of disagreement if he 
disagrees.

4.  After completion of the above, if the 
veteran's claim for an earlier effective 
date is not satisfied in full, the RO 
should issue a supplemental statement of 
the case, to include any applicable laws 
and regulations not previously included, 
and given the opportunity to respond 
thereto.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The case should then be 
returned to the Board consistent with 
appellate procedures.  No action is 
required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


